DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Gonsiorawski (US 2003/0000568 A1) discloses a CIGS solar cell (fig. 3) ([0037]) comprising a front substrate (2) (fig. 3 and [0028]), a light absorbing unit (6, which is made of CIGS, [0037]) disposed rearwardly of the front substrate (2), and having a CIGS photovoltaic layer which includes copper, indium, gallium, and selenide ([0037]), a first adhesive layer (4)sandwiched between the front substrate (2) and the light absorbing unit (6), a rear substrate unit (10, 12 and 14) disposed rearwardly of the light absorbing unit (6) and including at least one rear substrate (14) and a second adhesive layer (12), and an electrical contact layer (8) sandwiched between the light absorbing unit (6) and the rear substrate unit (10-14). However, Gonsiorawski does not disclose a method for recovering a resource from a CIGS thin-film solar cell to be recycled.
TAN et al. (US 2019/0382868 A1) is the closest prior art. Tan discloses a method for recovering a resource from a CIGS thin-film solar cell to be recycled (see Abstract and figures).  
Lian et al. (US 2010/0329970 A1) discloses a method for recovering a resource from a CIGS thin-film solar cell to be recycled (see Abstract and figures).  
However, the cited art of record alone or in combination fails to disclose a method for recovering a resource from a CIGS thin-film solar cell to be recycled, the method comprising steps of: a) providing the CIGS thin-film solar cell which includes a front substrate, a light absorbing unit disposed rearwardly of the front substrate, and having a CIGS photovoltaic layer which includes copper, indium, gallium, and selenide, a first adhesive layer sandwiched between the front substrate and the light absorbing unit, a rear substrate unit disposed rearwardly of the light absorbing unit, and including at least one rear substrate and a second adhesive layer, and an electrical contact layer sandwiched between the light absorbing unit and the rear substrate unit, wherein a bonding force between the electrical contact layer and the light absorbing unit is smaller than a bonding force between the electrical contact layer and the rear substrate unit; and b) subjecting the CIGS thin-film solar cell to a cooling treatment at a predetermined temperature lower than a brittleness temperature of the second adhesive layer such that the light absorbing unit is separated from the electrical contact layer as a result of a thermal strain produced between the electrical contact layer and the rear substrate unit.
However, the cited art of record alone or in combination fails to disclose a method for recovering a resource from a CIGS thin-film solar cell to be recycled, the method comprising steps of: i) providing a light absorbing unit recovered from the CIGS thin-film solar cell, the recovered light absorbing unit having a CIGS photovoltaic layer which includes copper, indium, gallium, and selenide; ii) subjecting the recovered light absorbing unit to an annealing treatment at a temperature ranging from 800 oC to 950 oC in an oxygen ambient to remove the selenide in the light absorbing unit and to collect selenium oxide, thereby obtaining an intermediate including oxides of copper, indium, and gallium; iii) dissolving copper, indium, and gallium ions from the intermediate using an inorganic acid aqueous solution as a solvent so as to obtain a first acid solution including the copper, indium, and gallium ions; and iv) subjecting the first acid solution to extraction using di(2-ethylhexyl)phosphoric acid as an eluent whilst keeping aqueous phase pH value to be not greater than 1 so as to obtain a first organic phase solution including the indium ions, and a second acid solution including the copper and gallium ions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721